[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S OBJECTIONS TOTHE DEFENDANTS MOTION TO REVISE
The request to delete all of count two is denied.
The objection to request to revise number 18 is sustained.
The request to delete all of count three is denied.
The objection to request number 31 is sustained.
The request to delete all of count six is denied.
The request to delete all of count eight is denied.
The request to delete all of count nine is denied.
The plaintiff does not object to requests numbered 92, 93, and 106. Said requests are granted.
The objections to requests numbered 103, 104 and 105 are sustained. the [The] legal sufficiency of any prayer for relief may be addressed by a motion to strike.
All of the plaintiff's objections which are not addressed in the above paragraphs are hereby expressly overruled.
The plaintiff should pursuant to Practice Book § 149 file a substitute pleading in compliance with the foregoing rulings.
THIM, JUDGE CT Page 11446